 

Exhibit 10.1

 

FOURTH AMENDMENT

TO EMPLOYMENT AGREEMENT

 

THIS FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made
effective April 27, 2018, among OHI Asset Management LLC (the “Company”), Omega
Healthcare Investors, Inc. (the “Parent”), and Steven J. Insoft (the
“Executive”).

 

INTRODUCTION

 

The Company, the Parent and the Executive are parties to an employment agreement
(the “Employment Agreement”) generally effective as of April 1, 2015, as amended
effective March 17, 2016, January 9, 2017 and December 19, 2017. The parties now
desire to further amend the Employment Agreement (a) to revise the amount of
severance pay, so that if it is payable pursuant to the Employment Agreement, it
will be the amount specified in this Amendment and (b) to revise the definition
of “Applicable Period.”

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree that the Employment Agreement is
amended, effective as of the date first set forth above, as follows:

 

1.By substituting the following for the existing text of Section 3(c)(i):

 

“If the employment of the Executive is terminated by the Company without Cause
or by the Executive for Good Reason, the Company will pay the Executive 1.75
times the sum of (A) his base salary pursuant to Section 2(a) hereof, plus
(B) an amount equal to the average annual Bonus paid to the Executive by the
Company or the Parent for the three most recently completed calendar years prior
to termination of employment; provided, however, that if the Executive’s
termination of employment occurs before the Bonus, if any, for the most recently
completed calendar year is payable, then the averaging will be determined by
reference to the three most recently completed calendar years before that
calendar year. Such amount shall be paid in substantially equal installments not
less frequently than twice per month over the twenty-one (21) month period
commencing as of the date of termination of employment, provided that the first
payment shall be made sixty (60) days following termination of employment and
shall include all payments accrued from the date of termination of employment to
the date of the first payment; provided, however, if the Executive is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code, as amended (the “Code”), at the date of his termination of employment
then, to the extent required to avoid a tax under Code Section 409A, payments
which would otherwise have been made during the first six (6) months after
termination of employment shall be withheld and paid to the Executive during the
seventh month following the date of his termination of employment.
Notwithstanding the foregoing, if the total payments to be paid to the Executive
hereunder, along with any other payments to the Executive, would result in the
Executive being subject to the excise tax imposed by Code Section 4999, the
Company shall reduce the aggregate payments to the largest amount which can be
paid to the Executive without triggering the excise tax, but only if and to the
extent that such reduction would result in the Executive retaining larger
aggregate after-tax payments. The determination of the excise tax and the
aggregate after-tax payments to be received by the Executive will be made by the
Company after consultation with its advisors and in material compliance with
applicable law. For this purpose, the parties agree that the payments provided
for in this Section 3(c) (i) are intended to be reasonable compensation for
refraining from performing services after termination of employment (i.e, the
Executive’s obligations pursuant to Sections 4, 5 and 6) to the maximum extent
possible, and if necessary or desirable, the Company will retain a valuator or
consultant to determine the amount constituting reasonable compensation. If
payments are to be reduced, to the extent permissible under Code Section 4999,
payments will be reduced in a manner that maximizes the after-tax economic
benefit to the Executive and to the extent consistent with that objective, in
the following order of precedence: (A) first, payments will be reduced in order
of those with the highest ratio of value for purposes of the calculation of the
parachute payment to projected actual taxable compensation to those with the
lowest such ratio, (B) second, cash payments will be reduced before non-cash
payments, and (C) third, payments to be made latest in time will be reduced
first. Any reduction will be made in a manner that is intended to avoid a tax
being incurred under Code Section 409A.”

 



 

 

 

2.By substituting the following for the existing text of Section 9(b):

 

“‘Applicable Period’ means the period commencing as of the date of this
Agreement and ending twenty-one (21) months after the termination of the
Executive’s employment with the Company or any of its Affiliates.”

 

In all remaining respects, the terms of the Employment Agreement shall remain in
full force and effect as prior to this Fourth Amendment.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

  



-2-

 



 



IN WITNESS WHEREOF, the Company, the Parent and the Executive have each executed
and delivered this Fourth Amendment to Employment Agreement as of the date first
shown above.

 



  THE COMPANY:         OHI ASSET MANAGEMENT LLC         By:   /s/ C. Taylor
Pickett     C. Taylor Pickett, Chief Executive Officer         THE PARENT:      
OMEGA HEALTHCARE INVESTORS, INC.       By:   /s/ C. Taylor Pickett     C. Taylor
Pickett, Chief Executive Officer         THE EXECUTIVE:         /s/ Steven J.
Insoft   Steven J. Insoft



 



-3-

 